DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (US 4,812,624) in view of Bletz (US 2,399,423) or  Sherman (US 2,781,038). 
Kern shows the urging element for a stovetop heater claimed including an urging portion (106) that provides an upward force to cause contact between a contact surface (30) and an object placed thereon, and a deformable surface (94) that is connected to the urging portion that cause an upward force in response to a downward force applied from the object wherein the deformable surface includes a plurality of planar sections (92, 94), which includes at least one planar section, connected at an angle that restores its angle between the plurality of planar sections. But, Kern does not explicitly show a switch that is coupled to the contact switch. 
Bletz shows it is known to provide a contact surface (52) having a switch or contact (49) to be in a closed or open position to control a heater as known in the art.
	Sherman shows it is known to provide a contact surface coupled to a switch as shown in Figure 3 for controlling a heater unit of a stovetop heater. 
	In view of Bletz or Sherman, it would have been obvious to one of ordinary skill in the art to adapt Kern with a switch that is coupled to the contact surface for thermostatically control a stovetop heater in response to an object placed on the contact surface. 
 	With respect to claims 18 and 28, Kern shows the plurality of planar sections, which includes a least one planar section, comprising a first planar section (92) and a second planar section (94) extending from the first planar section. 
	With respect to claims 19 and 29, Kern shows the first planar section (92) that would extend radially away from the urging portion as force is applied on the urging portion (106). 
	With respect to claims 20 and 30, Kern shows the urging portion (106) having a first surface and a second surface opposite the first surface wherein the first surface faces a first direction (i.e., an upward direction) towards the object placed on the stovetop wherein the first planar section would extend in a section direction (i.e., a downward direction) opposite the first direction. 
	With respect to claims 21 and 31, Kern shows the second planar (94) coupled to an inner wall of a housing (14; see Figure 2) that surround at least a portion of the switch which is known to be provided within a housing of a stovetop heater unit that is well known in the art which is also illustrated by Bletz (see Figure 2) or Sherman (see Figure 3).
	With respect to claims 22-24 and 32-34, Kern shows the urging element with an aperture or a central opening that is shaped to accommodate a thermostat (24) thereto, and as the thermostat is known to include the switch as also taught by Bletz or Sherman that shows at least a portion of the switch that is positioned within the aperture. 
	With respect to claims 25 and 35, Kern shows the second planar section (94) that is positioned perpendicular relative to the urging portion (106).
	With respect to claims 26 and 36, Kern shows at least two deformable surfaces as illustrated in Figure 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,429,079 (hereinafter US ‘079). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘079 show the claimed structure including a heater, a switch, an urging element which further includes an urging surface/portion and a deformable surface having a plurality of planar section, which would also include at least one planar section. While the claims are not identical, the more detailed claim scope of US ‘079 is deemed to anticipate the broad scope of the pending claims, and the variation of the claims are deemed as an obvious variants of the patented claims of US ‘079. 
Claims 18-26 and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,429,079 (hereinafter US ‘079) in view of Kern (US 4,812,624). 
The patented claims of US ‘079 show the claimed structure of the pending claims except for the planar section having a first planar section and a second planar section extending from the first planar section. 
Kern shows an urging element (90) that is known to have an urging portion and a plurality of deformable planar sections wherein the plana section further includes a first planar section (92) and a second planar section (94) extending from the first planar section. 
In view of Kern, it would have been obvious to one of ordinary skill in the art to adapt the patented claims of US ‘079 with the urging element with its planar section having a first planar section and a second planar section as claimed that provides a restorative force  which would predictably provide the desired urging force as known in the art. 
With respect to claims 19 and 29, Kern shows the first planar section (92) that would extend radially away from the urging portion as force is applied on the urging portion (106). 
	With respect to claims 20 and 30, Kern shows the urging portion (106) having a first surface and a second surface opposite the first surface wherein the first surface faces a first direction (i.e., an upward direction) towards the object placed on the stovetop wherein the first planar section would extend in a section direction (i.e., a downward direction) opposite the first direction. 
	With respect to claims 21 and 31, Kern shows the second planar (94) coupled to an inner wall of a housing (14; see Figure 2) that surround at least a portion of the switch which is known to be provided within a housing of a stovetop heater unit which is well known in the art.
	With respect to claims 22-24 and 32-34, Kern shows the urging element with an aperture or a central opening that is shaped to accommodate a thermostat (24) thereto, and as the thermostat includes the switch. 
	With respect to claims 25 and 35, Kern shows the second planar section (94) that is positioned perpendicular relative to the urging portion (106).
	With respect to claims 26 and 36, Kern shows at least two deformable surfaces as illustrated in Figure 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761